 1   SAO
 1   RESNICK & LOUIS, P.C.
 2   Melissa J. Roose, Esq., SBN: 7889
 2   mroose@rlattorneys.com
 3   Carissa C. Christensen, Esq., SBN: 14692
 3   cchristensen@rlattorneys.com
 4   8925 W. Russell Road, Suite 220
 4
     Las Vegas, NV 89148
 5   Telephone: (702) 997-3800
 5
 6   Facsimile: (702) 997-3800
 6   Attorneys for Defendant,
 7   Swift Transportation Co. of Arizona, LLC
 7
 8                               UNITED STATES DISTRICT COURT
 8
 9
 9                                     DISTRICT OF NEVADA
10
10   LAURA PETERS,                                      CASE NO.: 2:19-cv-00874-GMN-EJY
11
11                 Plaintiffs,
12
     v.                                                 STIPULATION AND ORDER TO
12                                                      EXTEND DISCOVERY DEADLINES
13
     SWIFT TRANSPORTATION CO. OF
13
14   ARIZONA, LLC; DOE DRIVER; DOES I                               (Second Request)
14   through XX, inclusive; and ROE BUSIENSS
15   ENTITIES I through XX, inclusive,
15
16
                   Defendants.
16
17
17
18          IT IS HEREBY STIPULATED by and between Plaintiff, LAURA PETERS, through
18
19
     her attorney, RAMZY PAUL LADAH, ESQ. of the law firm of LADAH LAW FIRM, and
19
20
     Defendant, SWIFT TRANSPORTATION CO. OF ARIZONA, LLC, through its attorneys
20
21
     MELISSA J. ROOSE, ESQ. and CARISSA CHRISTENSEN, ESQ. of the law firm of
22
21
     RESNICK & LOUIS, P.C., that good cause existing, discovery in this matter shall be extended
23
22
     an additional ninety (90) days for the purpose of completing the discovery described herein.
24
23
     Pursuant to LR 26-4, the parties offer the following in support of the stipulation to extend
25
24
     discovery:
26
25                       I. DISCOVERY WHICH HAS BEEN COMPLETED:
27
26          1.     Plaintiff's Initial FRCP 26(a) disclosures and supplements thereto;
28


                                                    1
 1
 1            2.     Defendant's Initial FRCP 26(a) disclosures and supplements thereto;
 2
 2            3.     Defendant's Requests for Production of Documents and Interrogatories;
 3
 3            4.     Plaintiff's Responses to Defendant's Requests for Production and Interrogatories;
 4
 4            5.     Plaintiff's Requests for Production of Documents and Interrogatories;
 5
 5            6.     Independent Medical Examination of Plaintiff;
 6
 6            7.     Disclosure of Plaintiff’s biomedical/biomechanical expert and neurosurgeon
 7
 7                   expert; and
 8
 8            8.     Disclosure of Dr. Montesano’s report regarding the Independent Medical
 9
 9                   Examination of Plaintiff.
10
10                             II.     DEPOSITIONS TAKEN TO DATE
11
11            1.     None.
12
12                   III.    DISCOVERY THAT REMAINS TO BE COMPLETED
13
13            1.     Deposition of Plaintiff;
14
              2.     Depositions of Plaintiff’s treating physicians;
14
15
              3.     Disclosure of remaining experts;
15
16
              4.     Disclosure of rebuttal experts; and
16
17
              5.     Depositions of the parties’ respective experts.
17
18
              The Parties anticipate that they may need to conduct other forms of discovery, though not
18
19
     specifically delineated herein, and anticipate doing so only on an as-needed basis.
19
20
     IV.      REASONS DISCOVERY WAS NOT COMPLETED WITHIN THE TIME LIMITS
20
21
                                     AND NEEDS TO BE EXTENDED
22
21
              The parties have been diligently working on this matter and have made significant
23
22
     progress to posture this case for potential resolution. On January 21, 2020, Plaintiff underwent
24
23
     a posterior lumbar interbody fusion at L3-4 and L4-5. Thereafter, Plaintiff has continued her
25
24
     post-surgical intervention medical treatment and the parties have been working to obtain these
26
25
     additional medical records and billing to fully ascertain the extent of the injuries and damages at
27
26
     issue.
28
     ///
                                                        2
 1
 1          The parties also planned to schedule Plaintiff’s in-person deposition once Plaintiff
 2
 2   recovered from surgery sufficiently to present for her deposition. However, as soon as the
 3
 3   parties were preparing to schedule the deposition, Governor Sisolak began issuing Declarations
 4
 4   of Emergency Directives in response to the current COVOID-19 pandemic, which have
 5
 5   precluded the parties from being able to conduct Plaintiff’s deposition in person at this time.
 6
 6          Additionally, the parties had previously agreed to participate in mediation to potentially
 7
 7   resolve this matter prior to incurring much of the time and expense of expert discovery. The
 8
 8   parties had scheduled the mediation to take place on March 24, 2020. However, based on
 9
 9   Governor Sisolak’s Declaration of Emergency Directive that ordered the closure of all non-
10
10   essential businesses in response to the current COVOID-19 pandemic, the mediator cancelled
11
11   and had to continue the mediation to take place on June 15, 2020.
12
12          The parties submit that good cause exists to grant the extension of discovery as
13
13   described herein because the full extent of Plaintiff’s claimed damages are still changing and are
14
     not fully known at this time. Additionally, the extension described herein would allow time for
14
15
     Plaintiff’s in-person deposition and for the parties’ experts to review the complete medical
15
16
     records, billing, and deposition testimony prior to the disclosure of their initial reports. Despite
16
17
     both parties’ efforts, they have been precluded from fully investigating the merits of this case
17
18
     through necessary discovery due to the COVOID-19 pandemic.
18
19
            The parties have met and conferred regarding the challenges and the time needed to
19
20
     complete discovery and estimate an additional 90 days is required to fully complete discovery,
20
21
     attempt resolution via mediation, and if necessary, prepare this matter to proceed to trial in light
22
21
     of the restrictions in place due to the COVOID-19 pandemic.
23
22
     ///
24
23
     ///
25
24
     ///
26
25
     ///
27
26
     ///
28
     ///
                                                      3
 1
 1              V.      CURRENT DISCOVERY DEADLINES AND TRIAL DATE
 2
 2
 3                                            Current Deadline                 Proposed Deadline
 3        Discovery Cutoff:                     07/09/2020                        10/07/2020
 4   Disclosure of Initial Experts:             05/10/2020                        08/10/2020
 4
 5       Rebuttal of Expert:                    06/09/2020                        09/08/2020
 5       Last Day to Amend                      01/10/2020                        unchanged
 6      Pleadings/Add Parties                    (expired)
 6      Interim Status Report                   05/10/2020                         08/10/2020
 7      Dispositive Motions:                    08/06/2020                         11/04/2020
 7
 8          Pretrial Order                      09/03/2020                         12/02/2020
 8                                    VII.   CURRENT TRIAL DATE
 9
 9         This case is not currently set for trial.
10
10
11
11   DATED this 3rd day of April, 2020.                    DATED this 3rd day of April, 2020.
12
12   LADAH LAW FIRM                                        RESNICK & LOUIS, P.C.
13
13
14   /s/ Ramzy Paul Ladah                                  /s/ Carissa Christensen
14
15   ___________________________________                   ____________________________________
     Ramzy Paul Ladah, Esq., SBN: 11405                    Melissa J. Roose, Esq., SBN: 7889
15
16   517 S. Third Street                                   Carissa C. Christensen, Esq., SBN: 14692
     Las Vegas, NV 89101                                   8925 W. Russell Road, Suite 220
16
17   Attorneys for Plaintiff                               Las Vegas, NV 89148
17   Laura Peters                                          Attorneys for Defendant
18
                                                           Swift Transportation Co. of Arizona, LLC
18
19
19
20                                               IT IS SO ORDERED.
20
21
22
21
                                                 ____________________________________
23
22                                               UNITED STATES MAGISTRATE JUDGE
24
23                                               Dated: April 6, 2020
25
24
26
25
27
26
28


                                                       4
